                                                                            9/9/2019




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                 VIOLATION:
                                          7353820
            Plaintiff,                    Location Code: M13

      vs.                                 ORDER

RYAN P. MURPHY,

            Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $150 fine and $30 processing fee for violation 7353820 (for a total of $180), and

for good cause shown,

      IT IS ORDERED that the $180 fine ($150 fine and $30 processing fee) paid

by the defendant is accepted as a full adjudication of violation 7353820.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

September 12, 2019, is VACATED.

      DATED this 9th day of September, 2019.
